Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy Lee Lisenby, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Lisenby’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lisenby v. Lear, No. 5:09-cv-00410-DCN (D.S.C. July 16, 2013). We further deny Lisenby’s motion for appointment of counsel. We dispense with oral argument be*241cause the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.